DETAILED ACTION
Claims 1–9 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
The disclosure is objected to because of the following informalities:
Claim 11 recites: “The method as recited in claim 10, wherein a deformable thermally conductive substrate is disposed between the hermetic seals”- an article and a comma are missing.
Claim 12 also lacks a comma after “The method as recited in claim 10”.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description at para. 30: upwardly facing surface 26.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
This is a provisional nonstatutory double patenting rejection.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of US Patent 11,049,628 B2 (‘628). The following table shows a comparison of the claims.
Claim 1 of Current Application
Claim 8 of US Patent 11,049,628 B2
1. A system for containing hazardous materials for irradiation, the system comprising:
a) a housing having a closed upstream end and an open downstream end; 
8. A target unit for producing Cu67 radioisotope comprising: 
a ceramic capsule having one open end and one closed end,
b) an axially disposed tunnel extending from the downstream end to the upstream end, 
a cylindrical cage body with a threaded open end;
wherein longitudinally extending regions of the tunnel define a plurality of threaded surfaces; 
a screw-on cap threaded to mate with the threaded open end of the cage body;
c) a sample cup positioned within the tunnel and proximal to the closed upstream end; 
defining an interior chamber containing a Zn68 target ingot in intimate physical contact with the capsule; a removable lid covering the open end of the capsule; and
d) threaded plugs matingly received by the threaded surfaces so as to provide at least one seal between the sample cup and the atmosphere external of the housing; and 
wherein the ceramic capsule, the lid, and the gasket are arranged within the interior cavity of the cage body with the lid in contact with the screw-on cap when the cage body is mated with the screw-on cap, so that the screw-on cap applies a pressure on the lid and gasket sufficient to form a water-tight seal over the open end of the capsule when the unit is fully assembled for use; 
e) a plurality of deformable substrates disposed between the plugs.
a gasket disposed between the open end of the capsule and the lid; 

and the Zn68 of the target ingot is free of traces of residual oxygen that interfere with contact of the Zn68 to the capsule




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5–6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites, “further comprising a deformable material positioned between the sample cup and the closed upstream end.”. The Specification refers to deformable material in para. 31-33 alternately as plates, disks, or O-rings and it is unclear which of these is meant. For example, a  “compression disk 22” is cited, then “a compression plate 40”, then a “second O-ring or disk 42” …”. Each of these items is depicted as a different material in the figures. Sometimes Applicant states “deformable disk 22” and sometimes Applicant states “compression disk 22” and sometimes “compression plate”.
Claim 6 recites the limitation "wherein the system can withstand up to kW of power from a radiation beam".  It is unclear what or how many kW of power corresponds to “kW of power”, therefore the metes and bounds of the claim is unclear.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10–12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by David Ehst et al, US 20130083882 A1 (hereinafter “Ehst”).

    PNG
    media_image1.png
    452
    398
    media_image1.png
    Greyscale

Regarding claim 10, Ehst discloses a method for isolating irradiated samples, the method comprising: 
a) placing a non-irradiated sample to a capsule; (Ehst para. 30)
b) reversibly sealing the capsule proximal to an upstream end of a target containment housing; (Fig. 1: a water tight seal is made using a reversible threaded plug)
c) imposing a plurality of reversible hermetic seals within the housing and downstream from the capsule; (top 22 contains male-threaded portion 26 that is received by screw cap 36, gasket 51 and washer 53 also seal the capsule)
d) irradiating the non-irradiated sample for a time and at a power density to obtain desired isotope; (para. 31: the Zn68 target is irradiated)

f) removing the capsule (para. 33: the target unit is removed for processing). 
Regarding claim 11, Ehst modified by Stoner and Yokell discloses the method as recited in claim 10 wherein [a] deformable thermally conductive substrate is disposed between the hermetic seals (Fig. 1: for example, washer 53 is disposed between gasket 51 and threaded screw cap 36). 
Regarding claim 12, Ehst modified by Stoner and Yokell discloses the method as recited in claim 10 wherein the hermetic seals comprise a male-female threaded configuration (Ehst para. 34). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1–9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ehst in view of Jon Stoner et al, US 20160040267 A1 (hereinafter “Stoner”), and further in view of Daniel Yokell, US 20110124948 A1 (hereinafter “Yokell”).		
Regarding claim 1, Ehst discloses a system for containing hazardous materials for irradiation, the system comprising:
a) a housing having a closed upstream end and an open downstream end; (para. 34; house capsule 40 has closed end 42 and open end 44)
b) an axially disposed tunnel extending from the downstream end to the upstream end (target cavity 45), wherein longitudinally extending regions of the tunnel define a plurality of threaded surfaces (the region is cylindrical and therefore extends longitudinally- threaded surfaces 26 and 38 are fitted to the tunnel); 
d) threaded plugs matingly received by the threaded surfaces so as to provide at least one seal between the sample cup and the atmosphere external of the housing (para. 34: top 22 contains male-threaded portion 26 that is received by screw cap 36); and 
e) a plurality of deformable substrates disposed between the plugs (gasket 51 or washer 53).
However, Ehst fails to teach a sample cup and instead teaches an ingot is placed directly within the housing capsule; in addition Ehst teaches only one threaded plug.
Stoner teaches c) a sample cup positioned within the tunnel and proximal to the closed upstream end (Stoner Figs. 1,5; para. 79-80: crucible/cup 60 holds the Zn-68 target instead of an ingot placed directly;
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the crucible taught by Stoner for the ingot of Ehst 
Yokell teaches using an upper plug and a lower plug to shield a radioactive sample (Fig. 2: plugs 206 and 216). It would have been obvious to one of ordinary skill to apply the known technique of a second plug, taught by Yokell, to the system of Ehst modified by Stoner. This would have enabled removably securing both ends rather than only one end, to further control removing and inserting samples. 
See also MPEP 2144.04 VI.B. on Duplication of Parts. It would have been obvious to duplicate the plug at the opposite end of the housing.

Regarding claim 2, Ehst modified by Stoner and Yokell discloses the system as recited in claim 1 wherein the deformable substrates comprise a thermally conductive material selected from the group consisting of graphite, aluminum, gold, steel, brass, iron, copper, their alloys, and combinations thereof (Ehst para. 34: the gasket 51 may be made of graphite).

Regarding claim 3, Ehst modified by Stoner and Yokell discloses the system as recited in claim 1 wherein the system is resistant to up to 250 C (Ehst para. 41: the system is used at 500C-700C).
Regarding claim 4, Ehst modified by Stoner and Yokell discloses the system as recited in claim 1 wherein at least two hermetic seals are established by the threaded plugs received by the threaded surfaces (Ehst Fig. 1; para. 12: the cage body 20 comprising the threaded surfaces 26 and 
Regarding claim 5, Ehst modified by Stoner and Yokell discloses the system as recited in claim 1 further comprising a deformable material positioned between the sample cup and the closed upstream end (Fig. 1: gasket 51 and washer 53 are generally deformable seals).

Regarding claim 6, Ehst modified by Stoner and Yokell discloses the system as recited in claim 1 wherein the system can withstand up to kW of power from a radiation beam (Ehst para. 31: 6-10kW of power).

Regarding claim 7, Ehst modified by Stoner and Yokell discloses the system as recited in claim 6 wherein the radiation comprises particles selected from the group consisting of photons, electrons, protons, neutrons, and combinations thereof (Ehst para. 31: photons from gamma rays are used).

Regarding claim 8, Ehst modified by Stoner and Yokell discloses the system as recited in claim 1 further comprising a coolant contacting exterior surfaces of the housing (Ehst para. 33: “Preferably, the converter and target are cooled by a recirculating cooling system (e.g., immersed in a forced-flow cooling water bath)”).

Regarding claim 9, Ehst modified by Stoner and Yokell discloses the system as recited in claim 8 wherein the coolant maintains the system at below the boiling point of water (Ehst para. 
Regarding claim 13, Ehst discloses the method as recited in claim 1, however Ehst fails to explicitly disclose maintaining the housing below a temperature of 50C.
Ehst does however disclose contacting exterior surfaces of the housing with a coolant for a time (Ehst para. 33: cooling water is used during irradiation). It would have been obvious to one of ordinary skill that by applying cooling water, one would have optimized the temperature at which to maintain the housing, so as not to cause degradation or melting of parts during irradiation.
 
Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Poon teaches a similar target capsule. The remaining prior arts teach related art.

Conclusion
It is suggested to provide further details on the sequence of seals and substrates with respect to the threaded portions, in order to distinguish over the prior art of record.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646